Order filed December 21, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00124-CV
                                   ____________

                       ROSEMARY TOOKER, Appellant

                                         V.

           ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-06192

                                    ORDER

      The clerk’s record was filed June 09, 2015 . Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Defendant's Objections and Motion to
Strike Plaintiff's Third Amended Petition, and Alternatively, Plea to the
Jurisdiction, Traditional, and No Evidence Motions for Summary Judgment
and all exhibits thereto, filed July 29, 2014.
       .

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before December 30, 2016, containing Defendant's Objections and
Motion to Strike Plaintiff's Third Amended Petition, and Alternatively, Plea
to the Jurisdiction, Traditional, and No Evidence Motions for Summary
Judgment and all exhibits thereto, filed July 29, 2014.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM